              Case 2:21-cv-00683-NJK Document 8 Filed 08/23/21 Page 1 of 1




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
 8   CHARALENE J. CALE,                                        Case No. 2:21-cv-00683-NJK
 9          Plaintiff(s),                                                 ORDER
10   v.
11   KILOLO KIJAKAZI,
12          Defendant(s).
13         Kilolo Kijakazi is now Acting Commissioner of Social Security. See Docket No. 6 at 1
14 n.1. A “[public] officer’s successor is automatically substituted as a party.” Fed. R. Civ. P. 25(d).
15 Accordingly, the Clerk’s Office is INSTRUCTED to substitute Kilolo Kijakazi in place of
16 Andrew Saul.
17         IT IS SO ORDERED.
18         Dated: August 23, 2021
19                                                               ______________________________
                                                                 Nancy J. Koppe
20                                                               United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                     1
